DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 03/09/2020 & 11/18/2021.  This IDS has been considered.


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6-10, 15-18, 21-24) is acknowledged.
Claims 11, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for applying a fluid pressure to the valve member of the pressure actuated regulator, does not reasonably provide enablement for “applying a force to the valve member”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The independent claim  1 could read on applying any type of force (fluid, impact, ultrasonic, electromagnetic, etc.) but the specification only provides for applying a fluid force.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 15-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 20160023258; “Kang”) in view of Povey (US 2015/0075649).

Regarding claim 1,  Kang discloses a method of functionally testing a regulator, the method comprising applying a force to the valve member (page 13, ¶ 3), and taking measurements representative of a pressure of a fluid in the control pressure volume and of a mass flow rate of the fluid into the control pressure volume while the force is being applied to the valve member (page 13, ¶¶ 3-4) isolating the control pressure volume and allowing a pressurized fluid in the control pressure volume to leak out of the control pressure volume (page 13, ¶5), and taking measurements representative of a pressure of the pressurized fluid in the control pressure volume while the pressurized fluid leaks out of the control pressure volume (page 13, ¶ 5); and communicating and/or storing, for assessing one or more operating characteristics of the pressure actuated regulator, the measurements taken representative of the pressure of fluid in the control pressure volume and of the mass flow rate of the fluid into the control pressure volume while the force was being applied to the valve member, and the measurements taken representative of the pressure of the pressurized fluid in the control pressure volume while the pressurized fluid was leaking out of the control pressure volume (page 11, ¶ 6, page 13 ¶¶ 5-9, figure 8). 
While Kang discloses a pressure regulator in general, Kang does not specify wherein the pressure actuated regulator comprises a valve member arranged to open and close one or more valve apertures, and a control pressure volume in which a control pressure is set to act on the valve member.
However, such a pressure regular is known, as shown by Povey (figures 1a and 1b, ¶¶ [0054]-[0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Kang’s method specifically to Povey’s regulator for the purpose of testing a regulator used in fluid flow systems such as pipes and conduits in industrial situations (¶ [0002]).
Furthermore, courts have ruled that applying a known technique to a known device ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 2, Kang discloses depressurizing the control pressure volume before the force is applied to the valve member (page 13, ¶¶ 6-7, see figure 8, pressure drop and the experiment is repeated). 

Regarding claim 3, Povey teaches the pressure actuated regulator comprises a biasing member arranged to apply a force to the valve member (¶ [0058]).
The combination of Kang and Povey discloses wherein the step of applying the force to the valve member comprises allowing the biasing 4Serial No.: TBDAttorney Docket No. 2066-080 / 99.48.131706-03 member to move the valve member to increase the volume of the control pressure volume while the control pressure volume is filled from atmosphere (i.e. at the beginning of the experiments, Kang page 2, ¶ 3) without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above. 
  
Regarding claim 4, Kang discloses the step of applying the force to the valve member comprises pressurizing the control pressure volume (page 13, ¶ 3).  
Regarding claim 6, Kang discloses the force is applied to the valve member at least until the control pressure volume reaches a maximum volume (page 13, ¶ 3).  

Regarding claim 7, Kang does not explicitly discloses the pressurized fluid in the control pressure volume is allowed to leak out of the control pressure volume while the valve member is in its open position.
However, when Kang is applied to Povey’s regulator, it would be obvious to keep Povey’s valve in the open position for the purpose of testing the flow response, which can only be done when the valve is open (i.e. fluid is allowed to flow) (page 13, ¶ 2).  

Regarding claim 8, Kang discloses venting the control pressure volume after the pressurized fluid in the control pressure volume has been leaking out of the control pressure volume for a period of time (page 13, ¶ 5), isolating the control pressure volume (page 13, ¶ 6), allowing the pressurized fluid in the control pressure volume to leak out of the control pressure volume after the control pressure volume has been vented (page 13, ¶ 6), and taking measurements representative of the pressure of the pressurized fluid in the control pressure volume while the pressurized fluid leaks out of the control pressure volume (page 13, ¶¶ 7-9).  

Regarding claim 9, Kang discloses taking a measurement representative of a temperature of fluid in the control pressure volume while the control pressure volume is being pressurized and while the pressurized fluid is allowed to leak out of the control pressure volume (page 13, ¶¶ 3-4; note pressure is “a measurement representative of a temperature”).
  
Regarding claim 15, Kang discloses in figure 1 an apparatus for functionally testing a regulator (120), the apparatus comprising one or more isolation valves (V1, V2) for isolating the control pressure volume (page 13, ¶ 5), a pressure sensor (P1, P2) for measuring a pressure representative of the pressure of fluid in the control pressure volume (page 13, ¶¶ 3-4) a flow rate sensor (125) for measuring a mass flow rate of fluid into the control pressure volume (page 13, ¶ 4) and a communication subsystem and/or a data storage for communicating and/or storing the measurements representative of the pressure and temperature of fluid in the control pressure volume (page 11, ¶ 6, page 13 ¶¶ 5-9, figure 8 note pressure is “a measurement representative of a temperature”) wherein the apparatus is configured to take measurements representative of the pressure of fluid in the control pressure volume using the pressure sensor (P1, P2) and of the mass flow rate of fluid into the control pressure volume using the flow rate sensor (125) while a force is being applied to the valve member (page 13, ¶¶3-4), close the one or more isolation valves (V1, V2) to isolate the control pressure volume (page 13, ¶ 5), allow a pressurized fluid in the control pressure volume to leak out of the control pressure volume (page 13, ¶ 5), and take measurements representative of the pressure of fluid in the control pressure volume using the pressure sensor (P1, P2) while the fluid leaks out of the control pressure volume (page 13, ¶ 5), and communicate and/or store, for assessing one or more operating characteristics of the pressure actuated regulator, the measurements taken representative of the pressure of fluid in the control pressure volume and of the mass flow rate of the fluid into the control pressure volume while the force was being applied to the valve member, and the measurements taken representative of the pressure of the pressurized fluid in the control pressure volume while the control pressure pressurized fluid was leaking out of the control pressure volume (page 11, ¶ 6, page 13 ¶¶ 5-9, figure 8). 
While Kang discloses a pressure regulator in general, Kang does not specify wherein the pressure actuated regulator comprises a valve member arranged to open and close one or more valve apertures, and a control pressure volume in which a control pressure is set to act on the valve member.
However, such a pressure regular is known, as shown by Povey (figures 1a and 1b, ¶¶ [0054]-[0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply Kang’s method specifically to Povey’s regulator for the purpose of testing a regulator used in fluid flow systems such as pipes and conduits in industrial situations (¶ [0002]).
Furthermore, courts have ruled that applying a known technique to a known device ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).



Regarding claim 16, Kang discloses a depressurization subsystem (V1+V2) for depressurizing the control pressure volume, 7Serial No.: TBDAttorney Docket No. 2066-080 / 99.48.131706-03wherein the apparatus is configured to depressurize the control pressure volume using the depressurization subsystem (V1+V2) before the force is applied to the valve member (page 13, ¶¶ 6-7, see figure 8, pressure drop and the experiment is repeated).
  
Regarding claim 17, Povey teaches the pressure actuated regulator comprises a biasing member arranged to apply a force to the valve member (¶ [0058]).
The combination of Kang and Povey discloses the apparatus is configured to take the measurements representative of the pressure of fluid in the control pressure volume using the pressure sensor (P1, P2) and of the mass flow rate of fluid into the control pressure volume using the flow rate sensor (125) while the biasing member moves the valve member to increase the volume of the control pressure volume (i.e. at the beginning of the experiments, Kang page 2, ¶ 3) without further modification necessary.
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.   

Regarding claim 18, Kang discloses a pressurization subsystem (105, 110) for pressurizing the control pressure volume to apply the force to the valve member (page 13, ¶ 3), wherein the apparatus is configured to take the measurements representative of the pressure of fluid in the control pressure volume using the pressure sensor (P1, P2) and of the mass flow rate of fluid into the control pressure volume using the flow rate sensor (125) while the control pressure volume is being pressurized (page 13, ¶ 3).  

Regarding claim 21,  Kang does not explicitly discloses the pressurized fluid in the control pressure volume is allowed to leak out of the control pressure volume while the valve member is in its open position.
However, when Kang is applied to Povey’s regulator, it would be obvious to keep Povey’s valve in the open position for the purpose of testing the flow response, which can only be done when the valve is open (i.e. fluid is allowed to flow) (page 13, ¶ 2).  

Regarding claim 22, Kang discloses the apparatus is configured to open the one or more isolation valves (V1, V2) to vent the control pressure volume after the fluid in the control pressure volume has been leaking out of the control pressure volume for a period of time (page 13, ¶ 5), close the one or more isolation valves (V1, V2) to isolate the control 8Serial No.: TBDAttorney Docket No. 2066-080 / 99.48.131706-03 pressure volume again (page 13, ¶ 6), allow the pressurized fluid in the control pressure volume to leak out of the control pressure volume after the control pressure volume has been vented (page 13, ¶ 6), and take measurements representative of the pressure of the pressurized fluid in the control pressure volume using the pressure sensor while the pressurized fluid leaks out of the control pressure volume (page 13, ¶¶ 7-9).  

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863